Citation Nr: 1629636	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  10-02 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a respiratory disability to include as due to undiagnosed illness.

2.  Entitlement to service connection for a hearing loss disability.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel 


INTRODUCTION

The Veteran had active duty in the U.S. Army from April 1989 to December 1992.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in February 2015.  This matter was originally on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Decatur, Georgia.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

In January 2015, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a hearing loss disability and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's respiratory complaints have been diagnosed as reactive airway disease and asthma; such disorders did not manifest in service and have not been related by competent evidence to her active duty service or to service-connected disability.


CONCLUSION OF LAW

The Veteran's respiratory complaints have been attributed to the known diagnoses of reactive airway disease and asthma which were not incurred in or aggravated by active service and are not causally related to service-connected disability.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2008 and August 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Moreover, during the January 2015 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and her representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  A disability may also be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2012).

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  an undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; and (3) Functional gastrointestinal disorders.  

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a). 

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include signs or symptoms involving the upper or lower respiratory system.  38 C.F.R. § 3.317(b). 

Service treatment records indicate that the Veteran presented to emergency room with complaints of cough for three to four days.  She reported that she had been sent because she was keeping everyone awake.  Assessment was allergic rhinitis with postnasal drip and irritant cough.  The Veteran presented in March 1992 with complaints of persistent cough.  She specifically reported coughing during the daytime but that it was worse at night.  Assessment was upper respiratory infection.  On the clinical examination for separation from service in September 1992, the Veteran's lungs were evaluated as normal.  On the Report of Medical History completed by the Veteran in conjunction with her separation physical, she denied ever having asthma, shortness of breath, and chronic cough.  She did report chest pain after running.  

Post service medical records indicate that the Veteran denied having asthma in December 1997 and January 1999.  In January 1999, she developed right upper lung pneumonia.  In February 1999, after providing a history of not having asthma, she was diagnosed as having asthma, upper respiratory tract infection, and questionable bronchitis.  The Veteran was diagnosed with acute bronchitis in May 2007 and bronchitis and atypical pneumonia in December 2007.  

The Veteran underwent VA examination in October 2008 at which time she reported being diagnosed with asthma in 1999 and noted onset of symptoms between 1990 and 1991 during the time she was stationed in Saudi Arabia.  Specifically she reported that her breathing difficulties, including chest heaviness, chest tightness, and shortness of breath, began after the numerous dust storms as well as the oil fires in Saudi Arabia.  The Veteran also reported a chronic cough, and stated that while in Saudi Arabia she was coughing up black material.  Physical examination demonstrated clear breath sounds bilaterally and pulmonary function tests showed spirometry was normal with no significant response to bronchodilator.  Final diagnosis was that no respiratory diagnosis was found.  The examiner noted that normal spirometric testing indicated that the Veteran did not have asthma.

The Veteran underwent VA examination in June 2011 at which time she reported noting respiratory symptoms which began immediately after getting out of the service in 1992 but did not recall the specific date of onset of symptoms.  The Veteran attributed respiratory symptoms to exposure to sand storms and burning fuel while in the Gulf.  The Veteran reported noting intermittent episodes of coughing lasting for several months before resolving, and then recurring a few months later.  The Veteran reported a nonproductive cough present throughout the day during the months from March to May and August to November as well as chest congestion, chest tightness, and discomfort with wheezing episodes, chronic daily dyspnea at rest and with activities, shortness of breath with walking up a flight of stairs or with walking approximately a quarter of a mile.  

Physical examination demonstrated that her lungs were clear to auscultation bilaterally with no wheezes, rales, or rhonchi, no accessory muscle use, and good air entry.  Chest x-ray showed no evidence of an acute cardiopulmonary process.  Pulmonary function tests revealed normal spirometry, normal lung volumes, and moderately reduced diffusion capacity which normalized when adjusted for alveolar volume.  Assessment was reactive airway disease.  The examiner noted that given that the service medical records were negative for documentation of chronic respiratory symptoms or reactive airway disease and that because symptoms of reactive airway disease several years occurred after her discharge from active duty, it was less likely as not that the reactive airway disease was caused by or related to her service.  

VA treatment records indicate that the Veteran was seen in July 2014 with complaints of, inter alia, a cough for one month.  The staff physician noted that the cough was likely related to allergies since her chest x-ray was normal and she had no other acute findings on examination.  

The Veteran underwent VA examination in March 2015 at which time she reported having symptoms of shortness of breath and chest tightness when she was in Southwest Asia and that she sought treatment for these symptoms.  The examiner noted that the service treatment records were reviewed and they did not document treatment for wheezing or asthma.  The examiner noted that the Veteran was treated on one occasion for cough which was determined to be due to post nasal drip.  Pulmonary function studies dated in October 2008 were normal. The examiner opined that the Veteran's asthma was less likely than not (less than 50% probability) incurred in or caused by in-service event or illness or caused by or permanently aggravated by her sinusitis.  The examiner noted that the Veteran had multiple risk factors for the development of asthma including a history of environmental allergies and exposure to work place respiratory irritants in her work as a hair stylist.  The examiner noted that the etiology of the Veteran's asthma was most likely due to her underlying environmental allergies or due to work place exposures and explained that persons with environmental allergies had a 20 percent risk of developing asthma.  The examiner noted that the Veteran worked as a hair stylist and that hair stylists have increased risk for respiratory problems including asthma due to exposure to the chemicals in the hair products.  

The record indicates that the Veteran served on active duty in the Southwest Asia Theater of operations during the Persian Gulf War. 

The evidence demonstrates that the Veteran's respiratory complaints, variously described as chest congestion, chest tightness and discomfort with wheezing episodes, cough, dyspnea, and shortness of breath, have been attributed to reactive airway disease and asthma.  Reactive airway disease is noted to be synonymous with asthma.  Stedman's Medical Dictionary 520 (27th ed. 2000).  In addition, as noted above, the Veteran's cough has been attributed to allergies and as a symptom caused by postnasal drip due to rhinitis.  The Board notes that service-connection has been established for chronic maxillary sinusitis and vasomotor rhinitis.  As such, the Veteran's cough is a symptom of service-connected disability and not a separate and distinct disability.      

Thus, the Board finds that the preponderance of the evidence indicates that the Veteran's respiratory complaints are attributed to a known diagnosis.  As such, the Veteran is not entitled to service connection for her respiratory complaints as a qualifying chronic disability due to an undiagnosed illness. 38 C.F.R. § 3.317 (2015).

In addition, the service treatment records are absent for complaints, findings or diagnoses of any chronic respiratory disorder during service.  Thus, there is no medical evidence that shows that the Veteran suffered from any chronic respiratory disorders during service.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury or disease.  For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Further, no medical professional has ever related the Veteran's asthma to her active duty service or to service-connected disability. 

Thus, the record is absent of competent evidence of a chronic respiratory disorder during service and competent evidence of a nexus between the Veteran's asthma and her active duty service or service-connected disability.

Of record are statements by the Veteran that attribute her asthma and respiratory problems to her active service.  The Board finds the Veteran's statements not competent to establish a nexus between events during her active service and her current respiratory conditions.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of a respiratory condition is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report shortness of breath or wheezing, the question of the cause of these symptoms is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to the etiology of her respiratory condition are not competent evidence as to a nexus.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.


ORDER

Entitlement to service connection for a respiratory disability, to include as due to undiagnosed illness, is denied.


REMAND

With respect to the remaining issues on appeal, a review of the file shows that the Veteran has submitted a request for a Board hearing.  Specifically, in April 2016, she submitted a VA Form 9, Appeal to the Board of Veterans' Appeals, which indicated that he wanted a Board hearing by live videoconference at a local VA office.  There is no indication that the Veteran has withdrawn this hearing request.

Accordingly, the case is REMANDED for the following action:

A videoconference hearing should be scheduled for the Veteran in connection with her appeal.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


